—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 6, 1991, convicting him of attempted robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence, and (2) an amended sentence of the same court (Lewis, J.), imposed March 8, 1993.
Ordered that the judgment and the amended sentence are affirmed.
We reject the defendant’s contention that he was denied his *722right to a speedy trial pursuant to CPL 30.30. After subtracting the periods of delay resulting from the defendant’s pretrial motions, delays to which the defendant consented, adjournments at the defendant’s request, and the period during which the defendant did not have counsel without the fault of the court, and the periods during which the defendant’s attorney was engaged elsewhere, the total time chargeable to the People falls within the six months permitted by CPL 30.30.
During jury selection, the prosecutor made a Batson claim (see, Batson v Kentucky, 476 US 79; People v Kern, 75 NY2d 638, 649-650, cert denied 498 US 824), alleging that the defendant, who is black, had purposefully discriminated in his exercise of peremptory challenges by excluding six prospective white jurors from the panel. Contrary to the defendant’s contention, the Supreme Court properly determined that the defense counsel’s attempt to rebut the undisputed prima facie showing of discrimination was inadequate with respect to three of the six jurors and the court properly seated the three jurors over the defendant’s objection.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, Copertino and Joy, JJ., concur.